Citation Nr: 0622244	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-04 417	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota



THE ISSUE

Entitlement to separate compensable evaluations for service-
connected tinnitus, each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1996 to 
September 1998.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  


FINDING OF FACT

Service-connected (bilateral) tinnitus is assigned a single 
10 percent rating, the maximum authorized rating.  


CONCLUSION OF LAW

The law does not permit assignment of a schedular rating 
higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 
WL 1667936 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1999, the RO granted service connection for 
tinnitus and assigned a single 10 percent rating therefor, 
effective October 1, 1998, the day after discharge from 
active service.  Where a veteran files an original service 
connection claim within a year after discharge, as the 
veteran here had, the effective date of service connection 
(and the earliest possible date for any compensable rating 
assigned for that service-connected disability) may be the 
day after discharge.  38 U.S.C.A. § 5110(b)(1) (West 2002).  

In January 2003, the veteran, through his representative, 
sought separate 10 percent ratings for each ear, for 
tinnitus.  The RO denied the claim in January 2003 because 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 does not permit 
separate 10 percent ratings for tinnitus for each ear.  DC 
6260, as revised effective June 13, 2003, clarified existing 
VA practice that only a single 10 percent rating is assigned 
for tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that pre-
1999 and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus cases affected by Smith.  In Smith v. Nicholson, 
No. 05-7168, --- F.3d. --- , 2006 WL 1667936 (Fed. Cir. 
June 19, 2006), the Federal Circuit concluded that the Court 
erred in not deferring to VA interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which permits 
only a single 10 percent rating for tinnitus, whether 
unilateral or bilateral.  Subsequently, VA lifted its stay of 
adjudication of pending tinnitus rating cases.  

In this case, tinnitus is assigned the maximum permissible 
schedular rating of 10 percent under DC 6260.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Laws 
and regulations governing VA's duties to notify and assist 
have no effect on an appeal where, as here, the law, and not 
underlying facts or development of facts, is dispositive.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

Separate compensable ratings for bilateral tinnitus, each 
ear, are denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


